UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-7029


ROBERT GENE BAILEY, The Source,

               Plaintiff - Appellant,

          v.

CLARENCE GADDY; NORTH CAROLINA DIVISION OF MOTOR VEHICLES;
JOSEPH I. GARDNER; BILL TOMAN; R. M. ASHLEY; K. D. MACKEY;
P. J. GRAHAM; RODNEY SMITH; UNKNOWN FEMALE OFFICER,

               Defendants - Appellees.



                           No. 09-7150


ROBERT GENE BAILEY,

               Plaintiff - Appellant,

          v.

STEVEN BUTLER, SR.; KIMBERLA BUTLER; NORTH CAROLINA DIVISION
OF MOTOR VEHICLES; JOSEPH I. GARDNER; BILL TOMAN; R. M.
ASHLEY; K. D. MACKEY; P. J. GRAHAM; RODNEY SMITH; UNKNOWN
FEMALE OFFICER,

               Defendants - Appellees.



                           No. 09-7153


ROBERT GENE BAILEY,

               Plaintiff - Appellant,
          v.

ANGELA CAROL SIMPSON; NORTH CAROLINA DIVISION OF MOTOR
VEHICLES; JOSEPH GARDNER; BILL TOMAN; R. M. ASHLEY; K. D.
MACKEY; P. J. GRAHAM; RODNEY SMITH; UNKNOWN FEMALE OFFICER,

               Defendants - Appellees.



                           No. 09-7154


ROBERT GENE BAILEY,

               Plaintiff - Appellant,

          v.

LO’TERIA SHAVONE MARSH; NORTH CAROLINA DIVISION OF MOTOR
VEHICLES; JOSEPH GARDNER; BILL TOMAN; R. M. ASHLEY; K. D.
MACKEY; P. J. GRAHAM; RODNEY SMITH; UNKNOWN FEMALE OFFICER,

               Defendants - Appellees.



                           No. 09-7158


ROBERT GENE BAILEY,

               Plaintiff - Appellant,

          v.

JILL LOWERY; RONALD LOWERY; NORTH CAROLINA DIVISION OF MOTOR
VEHICLES; JOSEPH GARDNER; BILL TOMAN; R. M. ASHLEY; K. D.
MACKEY; P. J. GRAHAM; RODNEY SMITH; UNKNOWN FEMALE OFFICER,

               Defendants - Appellees.




                                2
                              No. 09-7159


ROBERT GENE BAILEY,

                  Plaintiff - Appellant,

             v.

WILLIAM BLUE; NORTH CAROLINA DIVISION OF MOTOR VEHICLES;
JOSEPH GARDNER; BILL TOMAN; R. M. ASHLEY; K. D. MACKEY; P.
J. GRAHAM; RODNEY SMITH; UNKNOWN FEMALE OFFICER,

                  Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington, Fayetteville, and
Raleigh. James C. Fox, Senior District Judge. (5:09-cv-00060-
F; 5:09-cv-00153-F; 5:09-cv-00084-F; 5:09-cv-00180-F; 5:09-cv-
00194-F; 5:09-cv-00195-F)


Submitted:    November 23, 2009             Decided:   December 28, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Gene Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   3
PER CURIAM:

             In    these   consolidated          appeals,    Robert      Gene    Bailey

appeals      the      district          court’s      orders       accepting         the

recommendations of the magistrate judge and dismissing his 42

U.S.C. § 1983 (2006) complaints under 28 U.S.C. § 1915(e)(2)(B)

(2006).      We    have    reviewed      the   records      and   find    that    these

appeals are frivolous.            Accordingly, we dismiss the appeals for

the reasons stated by the district court.                   Bailey v. Gaddy, No.

5:09-cv-00060-F (E.D.N.C. May. 12, 2009); Bailey v. Butler, No.

5:09-cv-00153-F (E.D.N.C. June 11, 2009); Bailey v. Simpson, No.

5:09-cv-00084-F (E.D.N.C. June 11, 2009); Bailey v. Marsh, No.

5:09-cv-00180-F (E.D.N.C. June 11, 2009); Bailey v. Lowery, No.

5:09-cv-00194-F (E.D.N.C. June 11, 2009); and Bailey v. Blue,

No. 5:09-cv-00195-F (E.D.N.C. June 11, 2009).                     We dispense with

oral   argument     because       the    facts    and    legal    contentions      are

adequately    presented      in    the    materials      before    the     court   and

argument would not aid the decisional process.

                                                                           DISMISSED




                                           4